DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.













Claims  1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10404080. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.
Current Application 17/188,886
US Patent 10404080
Claim 1:
A method of a portable charger, the method comprising: 
receiving an electrical charge; 
accumulating the electrical charge in an accumulator; 
receiving remaining charge information from a device; and 
discharging the electrical charge to the device based on the remaining charge information.
Claim 1:
A charging system for providing electrical charge in a controlled-environment facility, the charging system comprising: 
a power source configured to deliver power to a telephone outlet via telephone wiring; and 
an inmate-accessible charging station including: power circuitry configured to receive power from the power source via a connection to the telephone outlet; 
an energy repository configured to store the received energy; 
a controller configured to regulate discharging of energy from the energy repository based on a threshold of remaining energy stored in the energy repository; and 
an electronic device interface configured to discharge the energy stored in the energy repository to an inmate electronic device according to the regulation from the controller.
Claim 9:
A portable charger, the portable charger comprising:
 an accumulator; 
a charging interface configured to receive an electrical charge; 
an energy collector configured to accumulate the electrical charge in the accumulator; and 
a controller, coupled to the charging interface, configured to: receive remaining charge information from a device; and 
discharge the electrical charge to the device based on the remaining charge information.
Claim 8:
A charging station for providing electrical charge in a controlled-environment facility, the charging station comprising: 
a solar panel configured to receive light energy from a controlled-environment light source; 
an accumulator configured to store energy received by the solar panel; 
a controller configured to regulate discharging of energy from the accumulator based on a threshold of remaining energy stored in the accumulator; and 
a charging interface configured to discharge the energy stored in the accumulator to an electronic device according to the regulation from the controller.
Claim 17:
A non-transitory computer-readable medium (CRM) comprising instructions to, upon execution of the instructions by one or more processors of a portable charger, cause the portable charger to perform operations, the operations comprising:
receiving an electrical charge;
accumulating the electrical charge in an accumulator;
receiving remaining charge information from a device; and
discharging the electrical charge to the device based on the remaining charge information.
Claim 15:
A charging station for providing electrical charge in a controlled-environment facility, the charging station comprising:
 an energy collector configured to receive power; an accumulator, configured to store energy and receive power from the energy collector;
 a controller configured to regulate discharging of energy from the accumulator based on a threshold of remaining energy stored in the accumulator;
 a charging interface configured to discharge the energy stored in the accumulator to an electronic device according to the regulation from the controller; and an alarm to prevent inmate tampering.


Regarding claims 2 -8, 10-16, 18- 20, the claims are dependent upon claims 1, 9 and 17, please see arguments above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859